HERNANDEZ, Chief Judge, dissenting. I respectfully dissent. In my opinion the defendants’ sole point of error has merit; that the plaintiff failed to establish that as medical probability his disability was a natural and direct result of the accident. In my opinion the testimony of the doctors established a mere possibility that plaintiff’s injury resulted from the accident. Dr. Laws testified in pertinent part as follows: Q. All right. Now, Doctor, as a medical probability from the history that you received of the injury and from your physical examination of the patient, could you say that, as I state, as a medical probability, that the disability you found from your examination was a natural and direct result of the accident or injury that he related to you? A. Well, this is a very difficult area, as you know, especially when someone has had prior injury and disruption of the natural barriers to the outside, so to speak, with an incision that involves the same area of recent injury or question of injury that relates to the symptoms. The issue, I think, cannot, in hundred percent, be said that it is absolutely related to the accident, although the circumstances and the onset of the tenderness and findings are compatible with at least recent exacerbation of potentially chronic problems; but I don’t think medically, other than the issue of acute symptoms, I don’t think I can, for a hundred percent, say that it was related absolutely to the recent injury, nor can I say, was it a chronic finding without having had prior exposure. Q. What I am asking, Doctor, just as a medical probability, it was medically probable that this was a natural and direct result? A. I think that the sudden onset of increased acute abdominal pressures can potentially, in an area that was, in the past, had been involved in an operative intervention with potentially weak areas, potentially could have herniated acutely, yes. Dr. Zadeh testified in pertinent part as follows: Q. Now taking the history that Mr. Medrano gave you of complaining that he was hit in the abdomen area with a heavy pipe, taking that as a history of what he had told you his problem is, is it reasonably probable that the injuries that you treated and claimed and the disability that you are testifying to is a result of the accident as he described it to you? A. I cannot say this is true, because as I said before, hernia comes — number one, there has to be some defect in some part of the abdomen. Number two, anything which can cause increased intra-abdominal pressure, even defecation, might cause hernia, too. Q. But definitely a heavy pipe falling on your abdomen could cause it? A. Possibly. Q. Is it medically probable? A. Possible. Q. Okay. In other words, if I understand you correctly, any type of pressure— A. That’s true. Q. —could cause it, but certainly the pressure of a heavy object would— A. Possible. Q. —would possibly cause it? A. Yes, sir. Q. Defecation— A. May do it, too. Q. —possibly? A. That is true. Q. Any pressure it is possible? A. Yes, sir. Q. So it is possible that the history he gave you could have caused this? A. Possible.